                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

      UNITED STATES OF AMERICA,
                                                     )
                       Plaintiff,                    ) CASE NO: 1:04-cr-00529
                                                     )
           v.                                        ) Judge Dan Aaron Polster
                                                     )
      MICHAEL ALEXANDER,                             ) OPINION AND ORDER
                                                     )
                       Defendant.                    )
                                                     )



                                       MEMORANDUM

        Before the Court is Defendant Michael Alexander’s Motion for Reconsideration. For the

following reasons, Alexander’s Motion is DENIED.

                                    FACTUAL BACKGROUND

        On September 16, 2019, Alexander filed a Motion for Relief from Judgement under Rule

60(b) or, in the alternative, Motion to Vacate under 28 U.S.C. § 2255. In his Motion, he argued

that he was actually innocent of his career offender enhancement as a result of the holding in

United States v. Harvis that career offender status cannot be based on an attempt offense. Doc #:

53.

        On September 18, 2019, the Court denied Alexander’s Motion for Relief from Judgement

under Rule 60(b) because, as Harvis’s holding does not modify the result of the order, there is no

post-judgement change in law that constitutes an extraordinary circumstance warranting vacation

of an order. Doc #: 54 at 5. In reaching this conclusion, the Court concluded that even if

Alexander’s career offender status was in error, the error is not cognizable on a § 2255 habeas
                                                 1
petition, the order from which Alexander was requesting relief. Id. As the Court already

concluded that the error is not cognizable on a § 2255 habeas petition, the Court denied

Alexander’s alternative Motion to Vacate Judgement under § 2255 as moot. Id.

                                           ANALYSIS

       Alexander now asserts the Court overlooked that as a result of the holding in Harvis,

Alexander’s sentence was in violation of the laws of the United States. Doc #: 55. Specifically,

he argues that his sentence was imposed under Guidelines that have been ruled by the Sixth

Circuit to have been enacted in violation of 28 U.S.C. § 994(h). If Alexander were correct that

his sentence was in violation of the laws of the United States, his claim would be cognizable on a

§ 2255 habeas petition and, as such, there would be a post-judgement change in law that

constitutes an extraordinary circumstance warranting relief from the Court’s order denying

Alexander’s February 15, 2013 § 2255 habeas petition. Thus, Alexander’s 60(b) motion would

be granted.

       However, Alexander is wrong. United States v. Harvis held that, despite the Application

Note’s assertion otherwise, attempt crimes do not qualify as controlled substance offences for

purposes of determining career offender status under the Sentencing Guidelines. 927 F.3d 382,

387 (2019). The Sixth Circuit did not hold that the Guidelines were enacted in violation of 28

U.S.C. § 994(h). Rather the court held that the Application Note impermissibly added to the

Guidelines. Id. at 386-87. As the Application Notes may only interpret the Guidelines, the

Application Note was deemed invalid. Id.

       The mere fact that the Court applied a Guideline Application Note which has since been

invalidated does not affect the lawfulness of Alexander’s sentence. See Bullard v. United States,


                                                2
2019 U.S. App. LEXIS 26643, *7-9 (6th Cir). In Bullard, the defendant raised on a § 2255

habeas petition that the district court misclassified him as a career offender by classifying an

attempt crime as a controlled substance offense. Id. at *2. The Sixth Circuit acknowledged that

had defendant been sentenced after United States v. Harvis, he would not been given career

offender status. Id. However, the court denied defendant’s argument because “misapplication-of-

the-guidelines-range” claims are not cognizable on a § 2255 habeas petition. Id. at *8. In so

holding, the court explained that “although the [mistakenly given] career designation may have

affected the ultimate sentence imposed, it does not affect the lawfulness of the sentence itself-

then or now.” Id. at *9 (quoting Snider v. United States, 908 F.3d 183, 191 (6th Cir. 2018)).

       Here, Alexander was convicted of Distribution of Cocaine in violation of 21 U.S.C (a)

and Possession with Intent to Distribute Cocaine in violation of 21 U.S.C. (a)(1). The maximum

sentence for Alexander’s conviction is 80 years. 21 U.S.C. § 841(b)(1)(B). Alexander was

sentenced to 262 months (nearly 22 years) custody of the U.S. Bureau of Prisons. Thus,

Alexander’s sentence is less than the maximum sentence for his conviction. Further, as the Sixth

Circuit held in Bullard, Alexander receiving career offender status, even if given in error, does

not cause his sentence to be in violation of the laws of the United States.

       For the reasons stated above, Alexander’s Motion for Reconsideration is DENIED.

       IT IS SO ORDERED.


                                                  /s/ Dan Aaron Polster Sept. 30, 2019___
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                  3
